12/28/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 22-0676
                  Supreme Court Cause No. DA 22-0676


 RITA M. BLADES, TEMPORARY GUARDIAN AND CONSERVATOR FOR
                      HEIDI A. GABERT

                                Plaintiff/Appellee,

                                         v.

                         GARRY DOUGLAS SEAMAN,

                               Defendant/Appellant.


         On Appeal from the Montana Nineteenth Judicial District Court
                            Cause No. DV-22-95
                       Hon. Shane Vannatta, Presiding

                 ORDER GRANTING 30-DAY EXTENSION

      Upon motion of Reid J. Perkins, attorney for Garry Douglas Seaman

(“Seaman”), and good cause appearing,

      IT IS HEREBY ORDERED that the Appellant is granted an extension to

January 30, 2023, in which to prepare, serve and file his Opening Brief.

     Dated this ___ day of December, 2022.



                                              ______________________
                                              CHIEF JUSTICE

     cc: Counsel of Record


                                                                      Electronically signed by:
                                  ORDER—PAGE 1                           Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         December 28 2022